USDC IN/ND case 4:19-cv-00005-JVB-JEM document 1 filed 01/22/19 page 1 of 11


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF INDIANA
                                 LAFAYETTE DIVISION

 TRUSTEES OF THE INDIANA STATE
 COUNCIL OF ROOFERS HEALTH AND
 WELFARE FUND,

 TRUSTEES OF THE NATIONAL
 ROOFING INDUSTRY PENSION PLAN,                     CASE NO. 4:19-cv-5
 and

 TRUSTEES OF THE ROOFERS AND
 WATERPROOFERS RESEARCH AND
 EDUCATION JOINT TRUST FUND,

          Plaintiffs,

 -vs-

 RYAN MAYNARD D/B/A
 MAYNARD SEAMLESS GUTTERS,

          Defendant.

                                          COMPLAINT

         1.      Plaintiffs Trustees of the Indiana State Council of Roofers Health and Welfare

Fund, Trustees of the National Roofing Industry Pension Plan, and Trustees of the Roofers and

Waterproofers Research and Education Joint Trust Fund are trustees of multiemployer benefit

plans. Defendant Ryan Maynard is a sole proprietor doing business as Maynard Seamless Gutters

and is an employer that is obligated to make contributions to the Funds based upon a contractually

agreed rate so that Defendant’s employees may participate in and receive the employee benefits of

the Funds. Plaintiffs bring this action on behalf of the participants and beneficiaries of the Funds

for the purpose of compelling and audit and collecting contributions and other amounts due to the

Funds.
USDC IN/ND case 4:19-cv-00005-JVB-JEM document 1 filed 01/22/19 page 2 of 11


                                 JURISDICTION AND VENUE

       2.      This action arises under the Employee Retirement Income Security Act of 1974

(“ERISA”), 29 U.S.C. § 1001, et seq. (2014). Jurisdiction is conferred upon this Court pursuant to

ERISA §§ 502 and 515, 29 U.S.C. §§ 1132 and 1145, as this is a suit against an employer for

failing to make required contributions to an employee benefit fund. Jurisdiction is also conferred

upon this Court pursuant to Section 301(a) of the Labor Management Relations Act of 1947

(“LMRA”), 29 U.S.C. § 185(a), as this suit alleges violations of a collective bargaining agreement

involving an employer and labor organization.

       3.      Venue is appropriate in this Court under Section 502(e)(2) of ERISA, 29 U.S.C. §

1132(e)(2), because one or more of the Funds of which Plaintiffs are Trustees are administered

within the jurisdiction of the U.S. District Court, Northern District of Indiana.

                                          THE PARTIES

       3.      Plaintiffs Trustees of the Indiana State Council of Roofers Health and Wealth Fund

are fiduciaries of a Trust Fund created pursuant to LMRA § 302(c)(5), 29 U.S.C. § 186(c)(5), and

administered through a Trust Agreement. The Fund is an employee welfare plan and a

multiemployer plan within the meaning of ERISA §§ 3(1) and (37), 29 U.S.C. §§ 1002(1) and

(37). The Fund is administered by a joint Board of Trustees composed of an equal number of

employee and employer representatives, as required by LMRA § 302(c)(5), 29 U.S.C § 186(c)(5),

and the Fund’s Board of Trustees is the “plan sponsor” as defined by 29 U.S.C. § 1002(16)(B)(iii).

The Fund’s principal place of business is located at 3440 Kossuth Street, Lafayette, Indiana 47903.

       4.      Plaintiffs Trustees of the National Roofing Industry Pension Plan are fiduciaries of

a Trust Fund created pursuant to LMRA § 302(c)(5), 29 U.S.C. § 186(c)(5), and administered

through a Trust Agreement. The Fund is an employee pension plan and a multiemployer plan




                                                  2
USDC IN/ND case 4:19-cv-00005-JVB-JEM document 1 filed 01/22/19 page 3 of 11


within the meaning of ERISA §§ 3(2) and (37), 29 U.S.C. §§ 1002(2) and (37). The Fund is

administered by a joint Board of Trustees composed of an equal number of employee and employer

representatives, as required by LMRA § 302(c)(5), 29 U.S.C § 186(c)(5), and the Fund’s Board of

Trustees is the “plan sponsor” as defined by 29 U.S.C. § 1002(16)(B)(iii). The Fund’s principal

place of business is located at 3001 Metro Drive, Suite 500, Bloomington, Minnesota 55425.

       5.       Plaintiffs Trustees of the Roofers and Waterproofers Research and Education Joint

Trust Fund are fiduciaries of a Trust Fund created pursuant to LMRA § 302(c)(5), 29 U.S.C. §

186(c)(5), and administered through a Trust Agreement. The Fund is an employee welfare plan

and a multiemployer plan within the meaning of ERISA §§ 3(1) and (37), 29 U.S.C. §§ 1002(1)

and (37). The Fund is administered by a joint Board of Trustees composed of an equal number of

employee and employer representatives, as required by LMRA § 302(c)(5), 29 U.S.C § 186(c)(5),

and the Fund’s Board of Trustees is the “plan sponsor” as defined by 29 U.S.C. § 1002(16)(B)(iii).

The Fund’s principal place of business is located at 3001 Metro Drive, Suite 500, Bloomington,

Minnesota 55425.

       6.       Defendant Ryan Maynard is a sole proprietor doing business as Maynard Seamless

Gutters. Defendant’s principal place of business located at 222 E. Main Street, Aledo, Illinois

61231. At all relevant times, Defendant was an employer as defined by LMRA § 2(2), 29 U.S.C.

§ 152(2) and ERISA § 3(5), 29 U.S.C. § 1002(5). Defendant is engaged in interstate commerce

and affecting commerce as defined in ERISA § 3(11) and (12), 29 U.S.C. § 1002(11) and (12).

                                           COUNT I
            (ERISA Section 515, 29 U.S.C. Section 1145 – Failure to Pay Contributions)

       7.       Plaintiffs reallege each averment set forth above as if fully rewritten herein.

       8.       At all relevant times, Defendant was a party to and agreed to abide by the terms of

one or more Collective Bargaining Agreement(s) (“CBA”). The terms of the CBA require



                                                  3
USDC IN/ND case 4:19-cv-00005-JVB-JEM document 1 filed 01/22/19 page 4 of 11


Defendant to make contributions to the Funds, along with contributions to other employee benefit

funds, based upon the number of hours worked by Defendant’s employees. A true and accurate

copy of the signature page demonstrating Defendant’s assent to the terms of the CBA is attached

as Exhibit A.

       9.       In addition to requiring contributions to the Funds, the CBA also incorporates by

reference the terms of the Funds’ Trust Agreements. The Funds’ Trust Agreements, in turn, give

Plaintiffs the authority to collect employer contributions due to the Funds. They also authorize

Plaintiffs to adopt and enforce written collection policies. True and accurate copies of the Funds’

Trust Agreements are attached as Exhibits B, C and D. True and accurate copies of the Funds’

Collection Policies are attached as Exhibits E and F.

       10.      Pursuant to the terms of the CBA, Trust Agreements, and/or Collection Policies,

Defendant is required to make monthly contributions to the Funds on behalf of each of its

employees. Defendant must submit all monthly reports and contributions by no later than the last

day of the month following the month in which the work was performed. If payment is not received

by the due date, the contributions are delinquent and are subject to liquidated damages of 10% of

the contribution amount and interest at the rate of 1% per month. Defendant is also liable for all

attorney’s fees and costs incurred in connection with the collection of delinquent contributions

and/or other amounts owed to the Funds.

       11.      Pursuant to the terms of the CBA, Trust Agreements, and/or Collection Policies,

Defendant may also be subjected to payroll audits as may be deemed appropriate. Defendant is

required to provide in conjunction with such audits any and all payroll records that may be required

to complete such audits. In the event a payroll audit discloses significant discrepancies, Defendant




                                                 4
USDC IN/ND case 4:19-cv-00005-JVB-JEM document 1 filed 01/22/19 page 5 of 11


is liable for the costs of the audit, along with any attorney’s fees and costs incurred in connection

with the collection of amounts owed.

       12.     Defendant has failed to timely report hours worked by covered employees in

December 2017 as required by the CBA, Trust Agreements, and Collection Policies.

       13.     Defendant has failed or otherwise neglected to remit contribution payments for

work performed in December 2017 as required by the CBA, Trust Agreements, and Collection

Policies.

       14.     Upon information and belief, Defendant has failed to timely report hours and/or

remit contribution payments for work performed in various months from January 2017 to the

present.

       15.     Defendant’s actions are in violation of ERISA § 515, 29 U.S.C. § 1145, and

Defendant is therefore liable for delinquent contributions, liquidated damages, interest, attorney’s

fees and costs pursuant to ERISA § 502(a)(3), 29 U.S.C. §1132(a)(3).

                                         COUNT II
                (LMRA Section 301, 29 U.S.C. Section 185 – Breach of Contract)
                               (Failure to Pay Contributions)

       16.     Plaintiffs reallege each averment set forth above as if fully rewritten herein.

       17.     At all relevant times, Defendant was a party to and agreed to abide by the terms of

a CBA. The terms of the CBA require Defendant to make contributions to the Funds, along with

contributions to other employee benefit funds, based upon the number of hours worked by

Defendant’s employees.

       18.     In addition to requiring contributions to the Funds, the CBA also incorporates by

reference the terms of the Funds’ Trust Agreements. The Funds’ Trust Agreements, in turn, give

Plaintiffs the authority to collect employer contributions due to the Funds. They also authorize

Plaintiffs to adopt and enforce written collection policies.


                                                  5
USDC IN/ND case 4:19-cv-00005-JVB-JEM document 1 filed 01/22/19 page 6 of 11


       19.     Pursuant to the terms of the CBA, Trust Agreements, and/or Collection Policies,

Defendant is required to make monthly contributions to the Funds on behalf of each of its

employees. Defendant must submit all monthly reports and contributions by no later than the last

day of the month following the month in which the work was performed. If payment is not received

by the due date, the contributions are delinquent and are subject to liquidated damages of 10% of

the contribution amount and interest at the rate of 1% per month. Defendant is also liable for all

attorney’s fees and costs incurred in connection with the collection of delinquent contributions

and/or other amounts owed to the Funds.

       20.     Pursuant to the terms of the CBA, Trust Agreements, and/or Collection Policies,

Defendant may also be subjected to payroll audits as may be deemed appropriate. Defendant is

required to provide in conjunction with such audits any and all payroll records that may be required

to complete such audits. In the event a payroll audit discloses significant discrepancies, Defendant

is liable for the costs of the audit, along with any attorney’s fees and costs incurred in connection

with the collection of amounts owed.

       21.     Defendant has failed to timely report hours worked by covered employees in

December 2017 as required by the CBA, Trust Agreements, and Collection Policies.

       22.     Defendant has failed or otherwise neglected to remit contribution payments for

work performed in December 2017 as required by the CBA, Trust Agreements, and Collection

Policies.

       23.     Upon information and belief, Defendant has failed to timely report hours and/or

remit contribution payments for work performed in various months from January 2017 to the

present.




                                                 6
USDC IN/ND case 4:19-cv-00005-JVB-JEM document 1 filed 01/22/19 page 7 of 11


       24.     Defendant’s actions are in violation of the CBA, Trust Agreement, and Collection

Policies, and Defendant is therefore liable for delinquent contributions, liquidated damages,

interest, attorney’s fees and costs pursuant to LMRA § 301, 29 U.S.C. § 185.

                                        COUNT III
       (ERISA Section 515, 29 U.S.C. Section 1145 - Failure to Pay Liquidated Damages)

       25.     Plaintiffs reallege each averment set forth above as if fully rewritten herein.

       26.     At all relevant times, Defendant was a party to and agreed to abide by the terms of

a CBA. The terms of the CBA require Defendant to make contributions to the Funds, along with

contributions to other employee benefit funds, based upon the number of hours worked by

Defendant’s employees.

       27.     In addition to requiring contributions to the Funds, the CBA also incorporates by

reference the terms of the Funds’ Trust Agreements. The Funds’ Trust Agreements, in turn, give

Plaintiffs the authority to collect employer contributions due to the Funds. They also authorize

Plaintiffs to adopt and enforce written collection policies.

       28.     Pursuant to the terms of the CBA, Trust Agreements, and/or Collection Policies,

Defendant is required to make monthly contributions to the Funds on behalf of each of its

employees. Defendant must submit all monthly reports and contributions by no later than the last

day of the month following the month in which the work was performed. If payment is not received

by the due date, the contributions are delinquent and are subject to liquidated damages of 10% of

the contribution amount and interest at the rate of 1% per month. Defendant is also liable for all

attorney’s fees and costs incurred in connection with the collection of delinquent contributions

and/or other amounts owed to the Funds.

       29.     Defendant has failed or otherwise neglected to remit contribution payments for

work performed in December 2017 and, upon information and belief, various other work months



                                                  7
USDC IN/ND case 4:19-cv-00005-JVB-JEM document 1 filed 01/22/19 page 8 of 11


from January 2017 to the present, thereby rendering the contributions delinquent. As a result,

Defendant is liable for liquidated damages and interest on all delinquent contributions from their

respective due dates until paid in full.

       30.     Defendant’s actions are in violation of ERISA § 515, 29 U.S.C. § 1145, and

Defendant is therefore liable for liquidated damages and interest pursuant to ERISA § 502(a)(3),

29 U.S.C. §1132(a)(3).

                                        COUNT IV
                (LMRA Section 301, 29 U.S.C. Section 185 – Breach of Contract)
                           (Failure to Pay Liquidated Damages)

       31.     Plaintiffs reallege each averment set forth above as if fully rewritten herein.

       32.     At all relevant times, Defendant was a party to and agreed to abide by the terms of

a CBA. The terms of the CBA require Defendant to make contributions to the Funds, along with

contributions to other employee benefit funds, based upon the number of hours worked by

Defendant’s employees.

       33.     In addition to requiring contributions to the Funds, the CBA also incorporates by

reference the terms of the Funds’ Trust Agreements. The Funds’ Trust Agreements, in turn, give

Plaintiffs the authority to collect employer contributions due to the Funds. They also authorize

Plaintiffs to adopt and enforce written collection policies.

       34.     Pursuant to the terms of the CBA, Trust Agreements, and/or Collection Policies,

Defendant is required to make monthly contributions to the Funds on behalf of each of its

employees. Defendant must submit all monthly reports and contributions by no later than the last

day of the month following the month in which the work was performed. If payment is not received

by the due date, the contributions are delinquent and are subject to liquidated damages of 10% of

the contribution amount and interest at the rate of 1% per month. Defendant is also liable for all




                                                  8
USDC IN/ND case 4:19-cv-00005-JVB-JEM document 1 filed 01/22/19 page 9 of 11


attorney’s fees and costs incurred in connection with the collection of delinquent contributions

and/or other amounts owed to the Funds.

         35.    Defendant has failed or otherwise neglected to remit contribution payments for

work performed in December 2017 and, upon information and belief, various other work months

from January 2017 to the present, thereby rendering the contributions delinquent.

         36.    Defendant’s actions are in violation of CBA, Trust Agreement, and Collection

Policies, and Defendant is therefore liable for liquidated damages and interest pursuant to LMRA

§ 301, 29 U.S.C. § 185.

                                             COUNT V
         ERISA § 502(g)(2)(E), 29 U.S.C. § 1132(G)(2)(E)—Order Compelling Payroll Audit

         37.    Plaintiffs reallege each averment set forth as if fully rewritten herein.

         38.    At all relevant times, Defendant was a party to and agreed to abide by the terms of

a CBA. The CBA incorporates by reference the terms of the Funds’ Trust Agreements. The Funds’

Trust Agreements, in turn, authorize Plaintiffs to adopt and enforce written collection policies.

         39.    Pursuant to the terms of the CBA, Trust Agreements, and/or Collection Policies,

Defendant may be subjected to payroll audits as may be deemed appropriate. Defendant is required

to provide in conjunction with such audits any and all payroll records that may be required to

complete such audits. In the event a payroll audit discloses significant discrepancies, Defendant is

liable for the costs of the audit, along with any attorney’s fees and costs incurred in connection

with the collection of amounts owed.

         40.    Despite repeated demands to do so, Defendant has failed to submit to a payroll

audit.




                                                   9
USDC IN/ND case 4:19-cv-00005-JVB-JEM document 1 filed 01/22/19 page 10 of 11


       41.       Plaintiffs have no way of verifying, absent an audit, the number of hours worked

by covered employees. Therefore, Plaintiffs have no way of ascertaining the amount owed in

delinquent contributions, liquidated damages and interest.

       42.       Defendant’s refusal to submit to a payroll audit is in violation of the CBA, Trust

Agreements, and Collection Policies, and therefore Plaintiffs are entitled to an order compelling

Defendant to submit to a payroll audit pursuant to ERISA § 502(g)(2)(E), 29 U.S.C. §

1132(g)(2)(E).

       WHEREFORE, Plaintiffs demand the following relief against Defendant:

       A.        Judgment in favor of Plaintiffs and against Defendant for unpaid and delinquent

contributions owed by Defendant for the work month of December 2017, in an amount to be

determined;

       B.        Judgment on behalf of Plaintiffs and against Defendant for accumulated interest

and liquidated damages on the delinquent contributions for the work month of December 2017,

plus any additional interest accrued at the time of an entry of judgment, in an amount to be

determined

       C.        An order compelling Defendant to submit to a payroll audit of its books and records

to determine the amounts owed to Plaintiffs for delinquent contributions, liquidated damages, and

interest in an amount to be determined;

       D.        Judgment in favor of Plaintiffs and against for unpaid and delinquent contributions

owed by Defendant as disclosed by the audit, in an amount to be determined;

       E.        Judgment on behalf of Plaintiffs and against Defendant for accumulated interest

and liquidated damages on the delinquent contributions as disclosed by the audit, plus any

additional interest accrued at the time of an entry of judgment, in an amount to be determined;




                                                 10
USDC IN/ND case 4:19-cv-00005-JVB-JEM document 1 filed 01/22/19 page 11 of 11


          F.   Judgment on behalf of Plaintiffs and against Defendant in the amount of unpaid

contributions which should accrue during the pendency of this action, as provided under ERISA §

502(g), 29 U.S.C. § 1332 (g)(2)(A);

          G.   Judgment on behalf of Plaintiffs and against Defendant for accumulated interest

and liquidated damages on unpaid contributions which should accrue during the pendency of this

action;

          H.   An award of attorney’s fees and costs incurred in connection with the collection of

the unpaid amounts as provided for by the terms of the CBA, Trust Agreements, Collection

Policies, and ERISA § 502(g), 29 U.S.C. § 1332(g)(2)(D);

          I.   An Order retaining jurisdiction over this cause pending compliance with all Orders;

and

          J.   Any other legal or equitable relief which the Court deems just as provided for under

ERISA § 502(g), 29 U.S.C. § 1132(g)(2)(E).


                                             Respectfully submitted,

                                             LEDBETTER PARISI LLC

                                             /s/ Paul E. Stoehr
                                             Paul E. Stoehr (OH #0096213)
                                             5078 Wooster Rd., Suite 400
                                             Cincinnati, OH 45226
                                             (937) 619-0900 (ph)
                                             (937) 619-0999 (fax)
                                             pstoehr@fringebenefitlaw.com
                                             Attorney for Plaintiffs




                                                11
